Citation Nr: 1720514	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-27 796	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 7, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent prior to October 5, 2014 and in excess of 20 percent from that date for chronic lumbosacral strain. 

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain

5.  Entitlement to an initial rating in excess of 10 percent for left elbow cubital tunnel syndrome.

6.  Entitlement to a compensable initial rating prior to April 4, 2011 and in excess of 10 percent from that date for left knee degenerative joint disease (DJD).

7.  Entitlement to a compensable initial rating prior to October 5, 2014 and in excess of 10 percent from that date for chronic left wrist strain.

8.  Entitlement to an initial compensable rating for epistaxis.

9.  Entitlement to a compensable initial rating for headaches. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty training from August 2007 to February 2008 and active duty from February 2008 to April 2009.   

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In an August 2015 rating decision the RO granted increased ratings for the Veteran's PTSD, lumbosacral strain, left knee DJD, and chronic left wrist strain.

A March 2017 VA Form 27-0820 (Report of General Information) reflects that the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).


FINDINGS OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


